OPINION ON REHEARING. Hire, C. J.  i. Appellee questions the correctness of the facts stated in the opinion. The court found widely different conclusions drawn from the evidence by opposing counsel, and carefully read over, in consultation, more than once the evidence upon which the case turned, and the facts as stated in the opinion reflect the result of this careful investigation of the record.  2. It is argued that the court erred in declaring the defective coupling to be the proximate cause of the injury. The loss of life and -limb in coupling and uncoupling cars with link and pin, and other methods requiring brakemen to go between moving cars, became appalling, and the Safety Appliance Act, quoted in the opinion, represented an awakened national conscience on the subject. It was a recognition of the consequences to be expected to flow from coupling and uncoupling cars by going between them. The dangers incident to this service are common knowledge, arid to remedy these dangers the act in question was passed, which intended to relieve brakemen of the necessity of performing these duties by going between the cars, and to require railroad companies engaged in interstate commerce to so equip their cars that this toll in life should not be taken for lack of safety appliances. To make the requirement effective, it was further provided that, should the company be in' default in obeying the act, the brakeman would not be held to have assumed the risk if he continued to perform his duties. If this provision had not been added, the act would have been wholly nugatory, for the brakeman would assume the risk whenever the company failed to equip itself as required by the act. This provision relieves the brakeman ■of the assumption of the risk so long as he is performing the duty required of him, but this will not relieve him of negligence in contributing to the injury nor permit him to unnecessarily prolong his stay between the cars. 'In other words, the act permits no dalliance with danger, but does permit him, without assuming the risk when the company is in default, to couple or uncouple cars by going between them, and an injury received while in the performance of this duty, either in the act of doing it or extricating himself, would be primarily due to the failure of the company to equip itself with automatic couplers, thus rendering necessary the brakeman’s presence between moving cars. “It is generally held that, in order to warrant a finding that negligence * * * is the proximate cause of an injury, it must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought ■to have been foreseen in the light of the attending circumstances.” Milwaukee & St. P. Ry. Co. v. Kellogg, 94 U. S. 469; Scheffer v. Railroad Co., 105 U. S. 249; St. Louis, I. M. & S. Ry. Co. v. Bragg, 69 Ark. 402; Ultima Thule, Arkadelphia & Miss. Rd. Co. v. Benton, post 289. Just such accidents as the one proved here are the natural and probable consequence. of failing to provide automatic couplers, thereby forcing bralcemen between moving cars in order to perform their duties.  3. It is urged that York was guilty of contributory negligence as a matter of law in walking backwards with the motion of the car. If York remained between the cars longer than was necessary for him to extricate himself after uncoupling them, he would certainly be guilty of contributory negligence and could not recover. But the court does not so understand the facts. Going backward with the motion of the car might, or might not, have been the best method to have escaped the moving car from his position where he uncoupled. That is a question of fact. The motion is denied.